Title: Enclosure A: Probable State of Cash up to the First of April Ensuing, 4 February 1794
From: Treasury Department,Hamilton, Alexander
To: 







A.Probable State of Cash Up to the First of April Ensuing.

Proba[b]le Demands on the Treasury to the first of April vizt.

Amount of Cash in the several Banks ⅌ Treasurer’s return of the 3d. instant
332,177.50


For the Department of War
113,827.38
Amount of Cash in the hands of the several Collectors of the Customs and Supervisors ⅌ Abstract of returns dated the 3d. instant.
134,605.96


For the payment of Foreign Officers
133,961.64
By Amount of Sums receivable for duties on Imports and Tonnage in the Months of February and March ⅌ Abstract of returns of Bonds made up the 7th. of January last
272,734.43


For Sums informally advanced by the Bank for the public Service for want of Appropriations
69,843. 5
Deficiency of Cash towards answering the probable Demands on the Treasury
 621,294.18


For Bills purchased to remit to Amsterdam for payment of Interest falling due on the Foreign Debt to the first of March inclusively
168,000.  
Dollars
1,360,812. 7


For the last Instalment of a Loan of 800,000 Dollars of the Bank of the United States obtained pursuant to an Act of the last Session
200,000.  




For a Quarter’s Interest on the public Debt payable within the United States
547,000.  




Amount of Civil List for a quarter including Compensations to Members of Congress
128.180.  




Dollars
1,360,812. 7




Treasury DepartmentFebruary 4th. 1794.
Alexander Hamilton.Secy. of the Treasury.
